Citation Nr: 0004748	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for poor circulation.

4.  Entitlement to service connection for arthritis of the 
spine and shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946.

This matter arises from a March 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was previously before the Board 
in February 1997 and was remanded for the purpose of 
affording the veteran a Travel Board hearing.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's headaches and dizziness and his military service or 
any incident during such service.

2.  There is no medical diagnosis of a current disability 
characterized as poor circulation.

3.  There is no medical evidence of a nexus between the 
veteran's arthritis of the spine and shoulders, which was 
first shown many years after service, and any incident of 
active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for dizziness is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for poor circulation is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for arthritis of the spine and shoulders is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection for certain chronic 
disabilities, such as organic diseases of the nervous system 
and arthritis, will be presumed if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must first determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.  The Board notes that no physical 
abnormalities were noted on the veteran's July 1943 service 
induction physical examination.

The veteran contends that during active service he fell off a 
truck and suffered an injury to his head that resulted in a 
loss of consciousness, headaches, and dizziness.  He assets 
that he currently suffers from headaches, dizziness, poor 
circulation, and arthritis of the spine and shoulders as a 
result of the fall.

Service medical records indicate that in October 1943 the 
veteran complained of dizziness and headaches.  In November 
1943 he was hospitalized for a period of observation after 
losing consciousness and suffering from generalized 
convulsions.  The final diagnosis was vasomotor instability 
(a working diagnosis or impression of epilepsy was initially 
rendered, but was not confirmed in the veteran's remaining 
service medical records, including his service separation 
examination).  The veteran further complained of headaches in 
January and February 1945.  There are several references in 
the service medical records to headaches and dizziness and a 
head injury prior to service.  There is nothing in the 
service medical records documenting an inservice head injury.  
The veteran's February 1946 service separation examination 
(neurologic portion) indicated that the veteran had suffered 
from dizziness in 1940 and 1943, and noted that there was 
presently "no disability."  

At a December 1992 VA examination (veins and arteries), the 
veteran stated that he had suffered from headaches since a 
1943 service head injury.  He indicated that he had headaches 
once or twice a week.  He noticed dizziness when standing up 
and was unsteady when he walked to the bathroom at night.  
Under the impression the physician noted that the veteran had 
a history a history of a head injury with posttraumatic 
headaches but no other neurologic residual.

VA medical records dated from January 1989 to November 1994 
reflect ongoing treatment for complaints associated with 
dizziness.  A June 1992 record notes that the veteran had 
mild dizziness secondary to a middle ear effusion.  An  
August 1992 VA treatment record indicates a diagnosis of 
orthostatic dizziness.  In February 1993, the veteran 
indicated that he had a dizzy spell that lasted 10 to 15 
minutes.  The VA physician stated that the veteran's 
dizziness might be due to "recent URI and bronchitis."  An 
April 1993 record contained an assessment by an examiner 
stating that the veteran's dizziness was related to an 
autonomic dysfunction from diabetes mellitus.  A March 1993 
examiner remarked that the veteran's dizziness might be due 
to his cervical spine arthritis.  A July 1993 record 
reflected an impression of dizziness, "multifactorial 
causes."

At an October 1994 RO hearing, the veteran testified that he 
used to have just a few dizzy spells per year, but that they 
had increased in frequency in recent years.  The veteran 
indicated that he had sought treatment for his dizziness and 
headaches from private physicians after service, but the 
physicians were now either dead or no longer able to be 
located.

At the December 1999 Board hearing, the veteran indicated 
that his headaches and dizziness began after his head injury 
during service.  The veteran stated that no physician had 
indicated to him that his headaches and dizziness were caused 
by his service injury.

A.  Headaches and dizziness

The Board acknowledges that the veteran made complaints 
associated with dizziness and headaches during service, and 
further observes that current VA medical records reflect 
treatment associated with dizziness.  However, a review of 
the record shows that there is no medical evidence linking 
the veteran's current complaints of dizziness and headaches 
to his military service or any incident during such service.  
The Board notes that, upon a VA vascular examination in 
December 1992, the physician noted that the veteran had a 
history of a head injury with post-traumatic headaches.  
However, aside from the fact that the veteran had headaches 
and a history of a head injury prior to service, and that the 
service medical records are negative for a head injury while 
on active duty, the examiner merely noted that the veteran 
had such a history; the "diagnosis" does not demonstrate 
that the physician, after listening to the patient's lay 
history and performing an examination, made a medical 
judgment based on both factors, that the appellant suffered a 
current condition attributed to the incident described in his 
history.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, subsequently dated medical records do not link any 
claimed current headache disorder to service.  Further, there 
is no medical opinion relating his dizziness to any claimed 
continuity of symptomatology.  Savage, supra.  While the 
veteran has contended that he currently suffers from 
headaches and dizziness due to events during service, his 
contentions do not make his service connection claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions on such matters as the diagnosis or 
causation of a disease or medical condition).  

The Board observes that VA examiners have rendered several 
opinions concerning the etiology of the veteran's dizziness 
problems; however, none of the opinions referenced the 
veteran's service injury or symptomatology manifested during 
his period of service.  Further, though the veteran was 
admitted for observation during service in an effort to learn 
more about his headache and dizziness condition, the Board 
notes that no chronic headache or dizziness diagnosis was 
rendered, and no disability was found to exist on the 
veteran's service separation examination.

As to the claim that the veteran's headaches and dizziness 
preexisted service but were aggravated therein, there is no 
medical opinion that supports a finding that there was a 
chronic worsening of either headaches or dizziness while on 
active duty. The Court has held that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The medical evidence 
does not show that during service any preexisting underlying 
condition manifested by headaches or dizziness worsened.  
Hunt, supra; Jensen v. Brown, 4 Vet. App. 304 (1993).  In 
support of this conclusion, the Board again notes that the 
veteran's separation examination was negative for any 
pertinent abnormal findings indicative of a disability 
manifested by headaches or dizziness at that time, and there 
is no post-service medical evidence of record relating to 
evaluation or treatment for headaches or dizziness until 
decades after service.  The Board finds that, in the absence 
of any medical opinion supporting the contended aggravation 
and without medical evidence that shows a current diagnosis 
of headaches or dizziness linked to service, the veteran's 
claim is not well grounded whether it is based on a direct 
incurrence or aggravation basis.

For these reasons, as the veteran has not submitted evidence 
a well grounded claim, his claim for service connection for 
dizziness and headaches must be denied on that basis.  
38 U.S.C.A. § 5107(a).

B.  Poor circulation

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from poor 
circulation.  As the veteran has not presented any competent 
medical evidence that he currently suffers from poor 
circulation (i.e., he has not submitted evidence revealing a 
current diagnosis of poor circulation or a disability 
manifested by poor circulation), his claim for service 
connection for poor circulation is not well grounded and must 
be denied on that basis.  38 U.S.C.A. § 5107(a).

C.  Arthritis of the spine and shoulders

Service medical records are negative for any treatment or 
complaints related to arthritis of the spine or shoulders.  
In May 1944 the veteran sought treatment for acute back 
strain incurred as a result of a sports injury.

A December 1992 VA examination includes medical assessments 
of arthritis of the cervical spine and both shoulders, and 
the Board accepts these as medical diagnoses of current spine 
and shoulder disabilities for well-grounded purposes.  Epps.  
The veteran has claimed that he began having problems with 
his spine and shoulders during service.  The veteran's 
assertions with regard to his spine and shoulders during 
service are accepted as credible for well-grounded purposes.  
Epps.

However, in the instant case, there is no medical evidence 
linking the veteran's arthritis of the spin and shoulders to 
service.  It appears that any spine and shoulder problems 
experienced during service did not result in chronic 
disability.  In this regard, the Board observes that clinical 
evaluation performed during the February 1946 service 
separation examination found the veteran's musculoskeletal 
system to be normal, and there is no medical evidence of 
record relating to post-service evaluation or treatment for 
spine or shoulder disabilities until decades after service.

As the veteran has not presented any competent medical 
evidence that he currently suffers from arthritis of the 
spine and shoulders related to service, and as there is no 
medical evidence linking the continuity of symptomatology 
which the veteran claims to his current arthritis of the 
spine and shoulders, his claim for service connection for 
arthritis of the spine and shoulders is not well grounded and 
must be denied on that basis.  38 U.S.C.A. § 5107(a).  See 
Savage, supra.  The Board further notes that the veteran was 
not diagnosed with arthritis of the spine and shoulders until 
many years following service, and therefore the necessary 
link to service cannot be established through use of any 
statutory presumption.  38 U.S.C.A. §§ 1101, 1112 and 1137.

D.  Conclusion

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claims require a medical diagnosis of 
current disability as well as medical evidence of a nexus to 
service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for headaches is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for dizziness is denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for poor circulation is 
denied.

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for arthritis of the spine 
and shoulders is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

